EXHIBIT 10.8

 

SUBSIDIARY CONSENT AND AGREEMENT

 

This SUBSIDIARY CONSENT AND AGREEMENT (the “Consent”) is dated effective as of
the 3rd day of October, 2014, by YOU EVERYWHERE NOW, LLC, a limited liability
company organized under the laws of the State of California, VOICEFOLLOWUP, LLC,
a limited liability company organized under the laws of the State of California,
and TRAFFIC GEYSER, LLC, a limited liability company organized under the laws of
the State of California (collectively, the “Acquired Entities”), for the benefit
of TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
“Lender”).

 

RECITALS

 

WHEREAS, The Pulse Network, Inc., a Nevada corporation (“PN - Nevada”), as
Borrower, and the Lender executed that certain Credit Agreement dated as of
September 30, 2013, but made effective as of October 3, 2014 (the “Credit
Agreement”); and

 

WHEREAS, PN-Nevada, directly, or indirectly through other Guarantors under the
Credit Agreement, have acquired all of the issued and outstanding membership
interests of each of the Acquired Entities, such that each of the Acquired
Entities is, as of the execution hereof, a wholly-owned Subsidiary of PN-Nevada
or of another Guarantor under the Credit Agreement; and

 

WHEREAS, pursuant to the Credit Agreement, each of the Additional Entities is to
be joined into the Credit Agreement and all other Loan Documents as a
“Guarantor,” and a “Credit Party” thereunder, as applicable, and in that regard
each of the Additional Entities desires to consent to and agree to become a
Guarantor and Credit Party under the Credit Agreement and all other Loan
Documents, and to be bound by each and every term, provision, covenant,
representation, warranty or condition in the Credit Agreement and all other Loan
Documents, all as more specifically set forth herein;

 

NOW, THEREFORE, each of the Additional Entities, intending to be legally bound,
hereby agrees as follows:

 

1. Recitals. The recitations set forth in the preamble of this Consent are true
and correct and incorporated herein by this reference.

 

2. Capitalized Terms. All capitalized terms used in this Consent shall have the
same meaning ascribed to them in the Credit Agreement, except as otherwise
specifically set forth herein.

 

 
1


--------------------------------------------------------------------------------




 

3. Consent and Agreement. Each of the Additional Entities does hereby consent
and agree that effective as of the date that PN-Nevada, or any other Guarantor,
acquired the membership interests of each of the Additional Entities, or the
date hereof, whichever is sooner, each of the Additional Entities is and shall
be a “Guarantor” and “Credit Party” under the Credit Agreement and all other
Loan Documents, and each of the Additional Entities does hereby agree to be
bound by each and every term, provision, covenant, representation, warranty or
condition made by a Guarantor or Credit Party under the Credit Agreement and all
other Loan Documents, as if each of the Loan Documents was specifically executed
by each of the Additional Entities, and as if each and every one of such terms,
provisions, covenants, representations, warranties or conditions was set forth
and re-made in their entirety in this Consent by each of the Additional
Entities. In furtherance of the foregoing, each of the Additional Entities
hereby acknowledges, represents, warrants and confirms to Lender that the Credit
Agreement and each of the Loan Documents are valid and binding obligations of
each of the Additional Entities, enforceable against each of them in accordance
with their respective terms.

 

4. Execution of Additional Documents. Each of the Additional Entities hereby
agrees to execute and deliver to Lender any and all other documents or
instruments required to be executed by Lender and consistent with the terms of
the Credit Agreement, including a Guaranty Agreement, a Security Agreement, a
Pledge Agreement, and any organizational and authority documents required or
requested by Lender.

 

5. Additional Confirmations. Specifically, each of the Additional Entities does
hereby represent, warrant and covenant that: (i) there are no other Liens or
security interests of any nature or kind granted by any of the Additional
Entities or encumbering or affecting any of the Collateral of any of the
Additional Entities in favor of any other Person; and (ii) it is and shall be
bound by the terms and provisions of the Credit Agreement relating to the Lock
Box and the Lock Box Account, and in that regard, each of the Additional
Entities hereby confirms its obligation to insure that all Receipts, and all
other checks, drafts, instruments and other items of payment or proceeds of
Collateral at any time received, due, owing, payable, or paid to any of the
Additional Entities from a Customer, any other Person, or otherwise, shall be
deposited directly into the Lock Box Account, and in that regard, each of the
Additional entities hereby confirms that it has affirmatively directed and
instructed, prior to the date hereof, or will affirmatively direct and instruct,
immediately upon execution of this Consent, all of its Customers to make and
re-direct all payments and remittances otherwise due to each of the Additional
Entities directly to the Lock Box Account in strict accordance with the terms of
the Credit Agreement. To the extent any of the Additional Entities at any time
receives any Receipts or other checks, drafts, instruments and other items of
payment or proceeds of Collateral to any of its accounts (and not the Lock Box
Account), then such Additional Entities shall notify Lender of the receipt of
such Receipts or other sums within twenty-four (24) hours of receipt of same,
and immediately upon receipt thereof, remit or endorse same to Lender into the
Lock Box Account.

 

 
2


--------------------------------------------------------------------------------




 

6. Representations and Warranties of Additional Entities. Each of the Additional
Entities hereby makes the following representations and warranties to the
Lender:

 

(a) Authority and Approval of Agreement; Binding Effect. The execution and
delivery of this Consent by each of the Additional entities, and all other
documents executed and delivered in connection herewith, and the performance by
each of the Additional Entities of all of their respective Obligations under the
Credit Agreement and all other Loan Documents, have been duly and validly
authorized and approved by each of the Additional Entities and its members
and/or managers pursuant to all applicable laws, and no other company action or
Consent on the part of any of the Additional Entities, its members, managers, or
any other Person is necessary or required by any of the Additional Entities to
execute this Consent, and the documents executed and delivered in connection
herewith, to consummate the transactions contemplated herein, or perform all of
their Obligations under the Credit Agreement and all other Loan Documents. This
Consent and each of the documents executed and delivered in connection herewith
have been duly and validly executed by each of the Additional Entities (and the
member or manager executing this Consent and all such other documents for each
of the Additional Entities is duly authorized to act and execute same on behalf
of the Additional Entities) and constitute the valid and legally binding
agreements of the Additional Entities, enforceable against each of the
Additional Entities in accordance with their respective terms.

 

7. Effect on Agreement and Loan Documents. Except as expressly amended by this
Consent, all of the terms and provisions of the Credit Agreement and the Loan
Documents shall remain and continue in full force and effect after the execution
of this Consent, are hereby ratified and confirmed, and incorporated herein by
this reference.

 

8. Execution. This Consent may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Consent. In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or “.pdf” signature page was an original thereof.

 

[Signatures on the following page]

 

 
3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
day and year first above written.

 

ADDITIONAL ENTITIES:

             

YOU EVERWHERE NOW, LLC,

a California limited liability company

 

VOICEFOLLOWUP, LLC, a California

limited liability company

               

By: THE PULSE NETWORK, INC., a

Massachusetts corporation, its

Sole Member

 

By: YOU EVERYWHERE NOW, LLC, a

California limited liability company, its Sole

Member

          By:    

By: THE PULSE NETWORK, INC., a

Massachusetts corporation, its Sole Member

  Name:             Title:                   By:             Name:            
Title:      

TRAFFIC GEYSER, LLC,

a California limited liability company

                   

By: YOU EVERYWHERE NOW, LLC, a 

California limited liability company,

its Sole Member

 

By: THE PULSE NETWORK, INC., a

         

Massachusetts corporation, its Sole Member

                    By:         Name:             Title:          

 

 

 

4

--------------------------------------------------------------------------------

 